                 Case 18-03012-HAC       Doc 70     Filed 09/19/19     Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF FLORIDA
                                 PENSACOLA DIVISION

In Re:

WILLIAM MARC BOYD, JR.,                                              Case No. 18-30220-KKS

      Debtor.
_______________________________

JOHN E. VENN, JR., TRUSTEE,

         Plaintiff,

v.                                                          Adversary Case No. 18-03012-HAC

WILLIAM MARC BOYD, JR.,

         Defendant.

                                      FINAL JUDGMENT

         In accordance with the court’s order granting motion for summary judgment in part (doc.

63) and its order dismissing the remaining counts of the second amended complaint entered

simultaneously herewith, it is hereby ordered, adjudged, and decreed that judgment is entered in

favor of the plaintiff-trustee and against the defendant-debtor on count V of the second amended

complaint. The court denies the debtor a discharge pursuant to 11 U.S.C. § 727(a)(4)(A).

Dated: September 19, 2019




                                                1
